                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRECKENRIDGE PROPERTY FUND                          Case No. 20-cv-01607-HSG
                                         2016, LLC,
                                   8                                                         ORDER REMANDING CASE TO
                                                          Plaintiff,                         STATE COURT
                                   9
                                                    v.                                       Re: Dkt. No. 2
                                  10
                                         RENEE SHIZUE RAMOS,
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff Breckenridge Property Fund2016, LLC filed an unlawful detainer action against

                                  14   Defendant Renee Shizue Ramos on October 8, 2019, in Alameda County Superior Court. See Dkt.

                                  15   No. 1 at ECF 11–15. On March 04, 2020, Defendant removed the case to this Court, invoking

                                  16   federal question jurisdiction based on the “constitutional provisions of due process before

                                  17   dispossession of the sale” and the “equitable right of redemption doctrine.” See Dkt. No. 1 at ¶ 4.

                                  18   Because Plaintiff’s complaint does not present a federal question, the Court sua sponte

                                  19   REMANDS the action to state court for lack of subject matter jurisdiction.

                                  20     I.      LEGAL STANDARD
                                  21             “Except as otherwise expressly provided by Act of Congress, any civil action brought in a

                                  22   State court of which the district courts of the United States have original jurisdiction, may be

                                  23   removed” to federal court. 28 U.S.C. § 1441(a). District courts “shall have original jurisdiction of

                                  24   all civil actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.

                                  25   § 1331.

                                  26             For removal to be proper, the federal question must be “presented on the face of the

                                  27   plaintiff’s properly pleaded complaint.” See Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042

                                  28   (9th Cir. 2009); see also Oklahoma Tax Comm’n v. Graham, 489 U.S. 838, 840–41 (1989). The
                                   1   removal statute is also strictly construed against removal jurisdiction. See Gaus v. Miles, Inc., 980

                                   2   F.2d 564, 566 (9th Cir. 1992). “The strong presumption against removal jurisdiction means that

                                   3   the defendant always has the burden of establishing that removal is proper.” Id. Courts must

                                   4   reject federal jurisdiction “if there is any doubt as to the right of removal in the first instance.” Id.;

                                   5   see also 28 U.S.C. § 1447(c) (“If at any time before final judgment it appears that the district court

                                   6   lacks subject matter jurisdiction, the case shall be remanded.”).

                                   7    II.    DISCUSSION
                                   8           A review of the state court complaint in this case shows that Plaintiff alleges a single claim

                                   9   for unlawful detainer premised solely on California law. See No. 1 at ECF 11–15. In her notice of

                                  10   removal, however, Defendant contends that Plaintiff’s complaint “disguised a central

                                  11   constitutional issue.” See Dkt. No. 1 at ¶ 4. Even if Defendant were protected by some

                                  12   constitutional provision, however, it is well-settled that anticipated defenses or counterclaims
Northern District of California
 United States District Court




                                  13   cannot establish a federal question because they do not appear on the face of the well-pleaded

                                  14   complaint. See Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law

                                  15   defense to a state-law claim does not confer jurisdiction on a federal court . . . .”); see also Ajello

                                  16   v. Farnung, No. 19-CV-06994-HSG, Dkt. No. 8 (N.D. Cal. Nov. 12, 2019); Wescom Credit Union

                                  17   v. Dudley, No. CV 10-8203 GAF SSX, 2010 WL 4916578, at *2 (C.D. Cal. Nov. 22, 2010) (“An

                                  18   unlawful detainer action does not arise under federal law.”). The Court finds that no federal

                                  19   question is present on the face of the complaint, and that it thus does not have subject matter

                                  20   jurisdiction over this action.

                                  21   III.    CONCLUSION
                                  22           The Court accordingly REMANDS the action to Alameda County Superior Court.

                                  23   Defendant’s in forma pauperis application, see Dkt. No. 2, is DENIED as moot. The Clerk is

                                  24   directed to close the case.

                                  25           IT IS SO ORDERED.

                                  26   Dated: 3/9/2020

                                  27                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  28                                                      United States District Judge
                                                                                           2
